 



AMENDMENT TO ASSET PURCHASE AGREEMENT

This Amendment to Asset Purchase Agreement, dated October 18, 2006, amends that
certain Asset Purchase Agreement (the “Asset Purchase Agreement”), dated as of
May 25, 2005, by and among Automotive Lease Guide (alg), Inc., a Delaware
corporation (formerly Santa Acquisition Corporation), DJR US, LLC, a California
limited liability company (formerly Automotive Lease Guide (alg), LLC), DJR
Canada, Inc., a California corporation (formerly, Automotive Lease Guide (alg)
Canada, Inc.), Douglas W. Aiken, John A. Blair and Raj Sundaram. Capitalized
terms not otherwise defined herein shall have the meanings set forth for such
terms in the Asset Purchase Agreement.

1.

Amendment to definition of “ALG/Chrome Revenues”.

The definition of “ALG/Chrome Revenues” shall be amended such that it reads as
follows in its entirety:

“ALG/Chrome Revenues” means the revenues derived from the sales and/or licensing
of (i) ALG Products and Chrome Products by Buyer and all Affiliates of Buyer and
(ii) any New Products(s), in each case, as determined in accordance with GAAP.
“ALG/Chrome Revenues” shall also include the amortization of any deferred
liability existing on the balance sheets of ALG or Chrome immediately prior to,
in the case of ALG, May 25, 2005 and in the case of Chrome, May 10, 2005 to the
extent such amounts would have been recorded as revenue for the relevant
months.”

The parties agree that the deferred liability existing on the balance sheet of
ALG on May 25, 2005 equals $677,097 and the deferred liability existing on the
balance sheet of Chrome as of May 10, 2005 equals $1,643,333.

The parties further agree that “New Products” currently include the following
products managed by Buyer or its Affiliates: Dealer Wire, Activity Reports,
Vehicle Exchange, and Analytical Reporting.

2.

Amendment to definition of “New Product Annual Revenue”.

The definition of “New Product Annual Revenue” shall be amended to add the
following sentence at the end of the existing text in such definition:

“Notwithstanding the above, with respect to a New Product(s) that have been
billed to customers on a subscription basis, “New Product Annual Revenue” means
the New Product Seller’s total revenue earned from the sale of such New
Product(s) during the last full calendar month before Buyer (or its Affiliate)
acquired the New Product(s) multiplied by twelve.”



--------------------------------------------------------------------------------



 



3.

Governing Law.

This Amendment shall be governed by, and construed in accordance with, the
internal Laws of the State of New York without giving effect to the principles
of conflicts of Laws thereof.

4.

Counterparts.

This Amendment may be signed in any number of counterparts, each of which shall
be an original, with the same effect as if the signatures thereto and hereto
were upon the same instrument. This Agreement shall become effective when each
Party hereto shall have received a counterpart hereof signed by the other
Parties hereto. The facsimile transmission of any original signed counterpart of
this Agreement (or any amendment hereto or any other document delivered pursuant
hereto), and the retransmission of any signed facsimile transmission, shall be
treated for all purposes as the delivery of an original signed counterpart.

[Signature Page Follows]



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Parties hereto caused this Agreement to be duly executed
by their respective authorized officers as of the day and year first above
written.

                        AUTOMOTIVE LEASE GUIDE (ALG), INC.,
a Delaware corporation   DJR US, LLC
a California limited liability company   By:   /s/  Robert J. Cox   By:  
/s/  John A. Blair                   Name:   Robert J. Cox       Name:   John A.
Blair     Title:   CFO       Title:   CEO       DJR CANADA, INC.
a California corporation       By:   /s/  John A. Blair                   Name:
  John A. Blair         Title:   CEO       DOUGLAS W. AIKEN       By:  
/s/  Douglas W. Aiken                 JOHN A. BLAIR       By:   /s/  John A.
Blair                 RAJ SUNDARAM       By:   /s/  Raj Sundaram          